 



Exhibit 10.1
21 March 2007
ING REAL ESTATE FINANCE NV
AMB EUROPEAN INVESTMENTS LLC
AMB PROPERTY, L.P.
SCI AMB GIVAUDAN DISTRIBUTION CENTER
AMB HORDIJK DISTRIBUTION CENTER B.V.
THE ORIGINAL LENDERS
THE ENTITIES OF AMB
 
 
DEED OF ACCESSION AND AMENDMENT
 
 
(Freshfields Logo) [f28630f28592.gif]

 



--------------------------------------------------------------------------------



 



CONTENTS

             
CLAUSE
      PAGE
 
           
1.
  DEFINITIONS, INTERPRETATION AND COMMON PROVISIONS     1  
 
           
2.
  ACCESSION     2  
 
           
3.
  AGREEMENT TO AMEND     2  
 
           
4.
  AMENDMENT     3  
 
           
5.
  ACKNOWLEDGMENT     6  
 
           
6.
  CONDITIONS PRECEDENT     7  
 
           
7.
  COUNTERPARTS     7  
 
           
8.
  GOVERNING LAW     7  
 
           
9.
  ENFORCEMENT     7  
 
           
10.
  SERVICE OF PROCESS     7  
 
            SCHEDULE 1 THE ORIGINAL LENDERS     8  
 
            SCHEDULE 2 THE ENTITIES OF AMB     9  

 



--------------------------------------------------------------------------------



 



THIS DEED OF ACCESSION AND AMENDMENT is made on 21 March 2007
Between:

(1)   ING REAL ESTATE FINANCE NV, in its capacity as Facility Agent and as a
Lender (the Facility Agent);   (2)   AMB EUROPEAN INVESTMENTS LLC in its
capacity as AMB Agent for each Obligor (the AMB Agent);   (3)   AMB PROPERTY,
L.P., in its capacity as Acquisition Loan Guarantor and Carve-Out Indemnifier;  
(4)   SCI AMB GIVAUDAN DISTRIBUTION CENTER, a company with registration number
RCS Nanterre N° 490 765 922 (Givaudan);   (5)   AMB HORDIJK DISTRIBUTION CENTER
B.V., a company with registration number 342 551 42 (Hordijk);   (6)   THE
ORIGINAL LENDERS as listed in Schedule 1;   (7)   THE ENTITIES OF AMB as listed
in Schedule 2; and   (8)   ING BANK NV, in its capacity as Counterparty under
the Hedging Arrangements.

Background:
(A) The Facility Agent and, amongst others, the AMB Agent entered into the
facility agreement and the Deed of Subordination both dated 8 December 2006.
(B) The Facility Agreement and the Deed of Subordination were amended in
accordance with a deed of accession and amendment dated 13 February 2007.
(C) The Acceding Companies have agreed to become parties to this Deed in order
to obtain the rights and assume the obligations of a Term Borrower and a PropCo
under the Facility Agreement and an Obligor under the Subordination Agreement as
if they had been an Original Term Borrower and Original PropCo or Obligor (as
the case may be) to such Accession Documents.
(D) Pursuant to the terms of this Deed, the Acceding Companies have also agreed
to enter into certain other documents.
1. Definitions, Interpretation and Common Provisions

1.1   Definitions:   (a)   Capitalised terms in this Deed shall, except where
the context otherwise requires and save where otherwise defined in this Deed,
have the meanings given to them in the Facility Agreement and this Deed shall be
construed in accordance with the principles of construction set out in the
Facility Agreement.   (b)   This Deed is a Finance Document.   (c)   In this
Deed:

1



--------------------------------------------------------------------------------



 



    Acceding Companies means Givaudan and Hordijk.       Accession Documents
means the Facility Agreement, the Deed of Subordination, and the Fee Letter.    
  Facility Agreement means the agreement between, amongst others, AMB European
Investments LLC and ING Real Estate Finance NV dated 8 December 2006 as amended
and restated from time to time.

1.2      Identification of Agreement: This Deed is made pursuant to clause 30.2
of the Facility Agreement and clause 16.1 of the Deed of Subordination.

2.   Accession   2.1   Documents:   (a)   Each of the Acceding Companies
acknowledges that it has received a copy of the following documents:

  (i)   the Facility Agreement;     (ii)   the Deed of Subordination;     (iii)
  the Fee Letter; and     (iv)   the letter dated 20 March 2007 from the
Facility Agent to the AMB Agent in accordance with clause 30.2(b)(ii) of the
Facility Agreement and clause 16.1(c)(i) of the Deed of Subordination.

2.2      Accession: Subject to Clause 5 (Conditions Precedent) below, each of
the parties to this Deed agrees that from and after the date of this Deed, the
Acceding Companies shall be deemed automatically to have become parties to the
Accession Documents as if each of them had been:

(a)   an Original Term Borrower and Original PropCo to the Facility Agreement;  
(b)   an obligor (as defined in the Subordination Agreement) to the
Subordination Agreement, and, subject to the terms of the respective Accession
Documents:

  (i)   shall have all the rights and obligations of a guarantor, obligor,
Original Term Borrower and an Original PropCo (as applicable), under the
Accession Documents and as expressly provided in the Accession Documents to be
applicable to a guarantor, obligor, Original Term Borrower and an Original
PropCo (as applicable); and     (ii)   agrees to be bound by the terms and
conditions set out in the Accession Documents applicable to a guarantor,
obligor, Original Term Borrower and an Original PropCo (as applicable).

3.      Agreement to Amend
Each of the parties to this Deed consents to the amendment and restatement of
the documents referred to in Clause 4 (Amendment) in the manner set out in such
Clause 4 (Amendment).

2



--------------------------------------------------------------------------------



 



4.      Amendment
4.1      The Parties to this Deed agree (in their respective capacities) and in
accordance with clause 35.1(a) of the Facility Agreement that:

(a)   “€228,000,000” shall be amended to read “€328,000,000” in each of the
following paragraphs, clauses or schedules (as the case may be);

  (i)   title page of the Facility Agreement;     (ii)   definition of “Total
Commitments” of the Facility Agreement;     (iii)   schedule 3 (Conversion
Offer) of the Facility Agreement;     (iv)   schedule 4 (Form of Request) of the
Facility Agreement;     (v)   schedule 6 (Forms of transfer documents) of the
Facility Agreement;     (vi)   schedule 8 (Compliance Certificates) of the
Facility Agreement;     (vii)   schedule 11 (France — Short Form Agreement) of
the Facility Agreement;     (viii)   schedule 13 (Form of TEG Letter) of the
Facility Agreement;     (ix)   schedule 16 (Reply to a Request) of the Facility
Agreement; and     (x)   any other reference to “€228,000,000” in any other
Finance Document.

(b)   ING Real Estate Finance (France) shall be the Security Agent for Givaudan
and part F (Security Agents) of schedule 1 (Original Parties and Properties)
thereof shall be read accordingly;   (c)   ING Real Estate Finance NV shall be
the Security Agent for Hordijk and part F (Security Agents) of schedule 1
(Original Parties and Properties) thereof shall be read accordingly   (d)   part
G (Original Properties) of schedule 1 (Original Parties and Properties) thereof
shall be amended such that the following shall be read as items 27 and 28:

                   
27
    SCI AMB Givaudan Distribution
Center     Paris Nord Distribution Centre
III, 89 rue des Chardonnerets, ZAC
Paris Nord II, 93290 Tremblay en
France    
28
    AMB Hordijk Distribution Center B.V.     AMB Hordijk Distribution Center,
Bergambachtstraat 10, 12 and 14, 3079 DA Rotterdam, The Netherlands    

(e)   part I (Relevant Properties and Missing Property Confirmations) of
schedule 1 (Original Parties and Properties) thereof shall be amended to read as
follows:

3



--------------------------------------------------------------------------------



 



                      Property Owner   Property   Missing Property            
Confirmation(s)  
1.
  AMB Le Grand Roissy Scandy
SAS   12, rue Jean Mermoz Lot 7 — ZAC de la Feuchère 77190 Compans   •  
Certificate of Conformity relating to permit numbers
77 123 97 00006;
77 123 96 00007;
77 123 99 00009; and
77 123 99 00009/1
 
               
 
          •   Certificate confirming payment of premiums of construction
insurance
 
               
 
          •   Insurance contract
evidencing CNR insurance
for building 3
 
               
 
          •   Insurance contract evidencing damages insurance for buildings 2
and 3
 
               
2.
  AMB Le Grand Roissy Sepia SAS   10, rue Jean Mermoz Compans Lot 12 — ZAC de la
Fauchère 77290 Mitry Mory   •   Certificate of Conformity relating to permit
numbers
77 123 98 0005;
77 123 98 0005/1;
and 77 123 98 0005/2
 
               
 
          •   Evidence of full compliance to the tenant waste management ICPE
 
               
 
          •   Certificate confirming payment of premiums of construction
insurance
 
               
 
          •   Insurance contract evidencing CNR insurance.
 
               
3.
  AMB Le Grand Roissy Segur SAS   2, rue des Parcs des Nations 363, rue de la
Belle Etoile Lot 2 — ZAC Paris Nord II 95700 Roissy en France   •   Certificate
of Conformity relating to permit number
095 527 00 E 0019
 
               
 
      Tremblay en France   •   Certificate of Conformity relating to the
building of car spaces for lots n 1240 to 1251 and 1265 to 1266 of volume n 23
of the volumetric division of the building located at Section AK n 221 place
“Rue de la belle etoil” in Roissy en France.

4



--------------------------------------------------------------------------------



 



                      Property Owner   Property   Missing Property            
Confirmation(s)  
4.
  AMB Le Grand Roissy Seringa
SAS   5-7, rue Georges Pompidou
ZAC des Vingt Arpents
77990 Le Mesnil Amelot   •   Certificate of Conformity relating to permit
numbers
77 291 99 00003/1 and
77 291 99 00003/2.
 
               
5.
  AMB Le Grand Roissy Signac
SAS   119, rue des Chardonnerets
ZAC Paris Nord II
92290 Tremblay en France   •   Certificate of Conformity relating to permit
number
93 073 97 C 0084
 
               
6.
  AMB Le Grand Roissy Sisley
SAS   270, avenue du Bois de la Pie Lot 10 — ZAC Paris Nord II 93290 Tremblay en
France   •   Certificate of Conformity relating to permit number
93 073 97 C 0084
 
               
7.
  AMB Le Grand Roissy
Soliflore SAS   27, avenue du Montboulon Lot 1 — Zone artisanale du Sauvoy 77165
Saint Soupplets   •   Certificate of Conformity relating to permit number
77 437 94 00031/0
 
               
 
          •   Evidence of full compliance to the tenant waste management ICPE
 
               
 
               
8.
  AMB Le Grand Roissy Sorbiers
SAS   2, avenue du Montboulon Lot 19 — Zone artisanale du Sauvoy 77165 Saint
Soupplets   •   Certificate of Conformity relating to permit numbers
77 437 89 00113; and
77 437 89 00113/1
 
               
9.
  AMB Le Grand Roissy
Symphonie SAS   16, rue Jean Mermoz Lot 19 — ZAC de la Feuchère 77190 Compans  
•   Certificate of Conformity relating to permit number
77 123 00 00006
 
               
10.
  SCI AMB France One   Paris Nord Distribution Centre
II, rue des Chardonnerets, ZAC
Paris Nord II, 93290 Tremblay
en France   •   Evidence of full compliance to ICPE

5



--------------------------------------------------------------------------------



 



                      Property Owner   Property   Missing Property            
Confirmation(s)  
11.
  SCI AMB France Two   Paris Nord Distribution Centre
I, 8 rue de la Pyramide, ZAC
Paris Nord II, 93290 Tremblay
en France   •

•   Evidence of full compliance to ICPE

Building insurance: (i) specific conditions and (ii) evidence of payment of
insurance premiums for assurance dommages-ouvrage and, if applicable, assurance
constructeur non réalisateur

(f)   part G (Conditions Subsequent) of schedule 2 (Conditions Precedent)
thereof shall be amended to read as follows:

                  -             Conditions           Missing Property Subsequent
  Property Owner   Property   Confirmation(s)  
1.
  AMB Le Grand Roissy
Santal SAS   14, rue Jean Mermoz Lot 6 — ZAC de la Feuchère 77190 Campans   •  
Certificate of Conformity relating to permit numbers
77 123 97 00001.

5. Acknowledgment
5.1 AMB Property, L.P. in its capacity:

(a)   as Carve-out Indemnifier, in relation to the carve-out indemnity under
clause 20.2 of the Facility Agreement agrees to the increase of the Total
Commitments to €328,000,000 and acknowledges that the carve-out indemnity is
increased accordingly, , it being acknowledged by the parties to this Deed that
AMB Property, L.P.’s liability under the carve-out indemnity under clause 20.2
of the Facility Agreement) shall be in the amount determined in accordance with,
and respect of the matters referred to in, that clause 20.2; and   (b)   as
guarantor under the Acquisition Loan Guarantee agrees to the increase of the
Total Commitments to 328,000,000, it being acknowledged by the parties to this
Deed that AMB Property, L.P.’s liability under the Acquisition Loan Guarantee
shall be in the amount determined in accordance with, and respect of the matters
referred to in, that Acquisition Loan Guarantee.

5.2 Each Obligor in relation to the tax indemnity under clause 15.2 and the
indemnities under clause 33 of the Facility Agreement agrees to the increase of
the Total Commitments to €328,000,000 and acknowledges that the tax indemnity
may be increased accordingly in which case, each Obligor agrees to such an
increase and the parties to this Deed acknowledge that the liability of each
Obligor under clause 15.2 and clause 33 of the Facility Agreement

6



--------------------------------------------------------------------------------



 



respectively shall be in the amount determined in accordance with, and respect
of the matters referred to in, that clause 15.2 and clause 33.
6. Conditions Precedent
Additional Documents: The provisions of Clause 2.2 (Accession) of this Deed
shall be conditional upon the Acceding Companies fulfilling the conditions
precedents in Part D (Term Loans) of Schedule 2 (Conditions Precedent) of the
Facility Agreement.
7. Counterparts
This Deed may be executed in any number of counterparts. This has the same
effect as if the signatures on the counterparts were on a single copy of this
Deed.
8. Governing Law
This Deed is governed by English law.
9. Enforcement
Jurisdiction

(a)   The English courts have exclusive jurisdiction to settle any dispute in
connection with this Deed.

(b)   The English courts are the most appropriate and convenient courts to
settle any such dispute and each of the Subordinated Creditors and the Obligors
waive objection to those courts on the grounds of inconvenient forum or
otherwise in relation to proceedings in connection with this Deed.

(c)   This Clause is for the benefit of the Senior Creditors only. To the extent
allowed by law, a Senior Creditor may take:

  (i)   proceedings in any other court; and     (ii)   concurrent proceedings in
any number of jurisdictions.

10. Service of process
10.1

(a)   Each Obligor and Subordinated Creditor not incorporated in England and
Wales irrevocably appoints Law Debenture Corporate Services Limited of Fifth
Floor, 100 Wood Street, London EC2V 7EX, United Kingdom as its agent under this
Deed for service of process in any proceedings before the English courts.

(b)   This Clause does not affect any other method of service allowed by law.

7



--------------------------------------------------------------------------------



 



SCHEDULE 1
THE ORIGINAL LENDERS

     
Original Lender
  Registered Number
 
   
ING Real Estate Finance NV
  KvK-nummer 271 573 28
 
   
ING Real Estate Finance (Espana), E.F.C., S.A. (Sociedad Unipersonal) (Spanish
branch)
  C.I.F. número A-83694182
 
   
ING Real Estate Finance (Espana), E.F.C., S.A. (Sociedad Unipersonal) (Italian
branch)
  C.I.F. número A-83694182
 
   
ING Real Estate Finance (U.K.) B.V.
  KvK-nummer 27279566
 
   
ING Real Estate Finance (France)
  RCS Paris 489 562 918

8



--------------------------------------------------------------------------------



 



SCHEDULE 2
THE ENTITIES OF AMB

     
Company
  Registered Number
 
   
AMB European Investments LLC
  Not applicable
 
   
AMB Le Grand Roissy Santal SAS
  RCS Nanterre N° 490 042 470
 
   
AMB Le Grand Roissy Saturne SAS
  RCS Nanterre N° 490 042 595
 
   
AMB Le Grand Roissy Scandy SAS
  RCS Nanterre N° 490 042 553
 
   
AMB Le Grand Roissy Scipion SAS
  RCS Nanterre N° 490 042 751
 
   
AMB Le Grand Roissy Sepia SAS
  RCS Nanterre N° 490 042 637
 
   
AMB Le Grand Roissy Segur SAS
  RCS Nanterre N° 490 042 405
 
   
AMB Le Grand Roissy Seringa SAS
  RCS Nanterre N° 490 042 454
 
   
AMB Le Grand Roissy Signac SAS
  RCS Nanterre N° 490 042 249
 
   
AMB Le Grand Roissy Sisley SAS
  RCS Nanterre N° 490 042 686
 
   
AMB Le Grand Roissy Soliflore SAS
  RCS Nanterre N° 490 042 348
 
   
AMB Le Grand Roissy Sonate SAS
  RCS Nanterre N° 490 042 496
 
   
AMB Le Grand Roissy Sorbiers SAS
  RCS Nanterre N° 490 042 702
 
   
AMB Le Grand Roissy Storland SAS
  RCS Nanterre N° 490 042 264
 
   
AMB Le Grand Roissy Symphonie SAS
  RCS Nanterre N° 490 042 207
 
   
AMB Le Grand Roissy Mesnil SAS
  RCS Nanterre N° 490 042 694
 
   
SCI AMB France Three
  RCS Nanterre N° 450 269 949
 
   
SCI AMB France Four
  RCS Nanterre N° 453 560 815
 
   
AMB Capronilaan BV
  KvK Amsterdam 341 881 06
 
   
AMB Koolhovenlaan 1 BV
  KvK Amsterdam 101 462 96
 
   
AMB Koolhovenlaan 2 BV
  KvK Amsterdam 101 460 71
 
   
AMB Port of Rotterdam 2-10 BV
  KvK Amsterdam 331 662 96
 
   
AMB BRU Air Cargo Center BVBA
  RPR (Brussel) 0874.380.566

9



--------------------------------------------------------------------------------



 



     
 
   
Gebäude 556 Cargo City Süd B.V. & Co. K.G.
  Local court of Bremen HRA 23217
 
   
AMB Le Grand Roissy Holding 2 S.à.r.l
  B115810
 
   
SCI AMB France One
  RCS Nanterre N° 444 128 136
 
   
SCI AMB France Two
  RCS Nanterre N° 444 128 045
 
   
AMB Eemhaven Distribution Center BV
  34255109 (registration in The Netherlands)
 
   
AMB Fokker Logistics Center 1 BV
  34196915 (registration in The Netherlands)

10



--------------------------------------------------------------------------------



 



In witness of which this Deed has been executed and delivered as a deed by the
parties as of the date appearing on page 1.
ING Real Estate Finance NV in its capacity as the Facility Agent and as a Lender

     
EXECUTED AS A DEED by
  /s/ M.C. Vincentie
 
   
ING Real Estate Finance NV
  (Signature of attorney)
acting by its duly appointed
   
attorney in the presence of:
  Name (print): M.C. Vincentie
 
   
Witness’s signature:
  /s/ M. van Teijlingen
 
   
 
   
Name (print):
  M. van Teijlingen
 
   
 
   
 
   
EXECUTED AS A DEED by
  /s/ M. Rang
 
   
ING Real Estate Finance NV
  (Signature of attorney)
acting by its duly appointed
   
attorney in the presence of:
  Name (print): M. Rang
 
   
Witness’s signature:
  /s/ M. van Teijlingen
 
   
 
   
Name (print):
  M. van Teijlingen
 
   
 
   
 
   
The Original Lenders
   
 
   
EXECUTED AS A DEED by
  /s/ M.C. Vincentie
 
   
ING Real Estate Finance (Espana),
  (Signature of attorney)
E.F.C., S.A. (Sociedad Unipersonal)
   
(Spanish branch)
   
acting by its duly appointed
   
attorney in the presence of:
  Name (print): M.C. Vincentie
 
   
Witness’s signature:
  /s/ M. van Teijlingen
 
   
 
   
Name (print):
  M. van Teijlingen
 
   
 
   
 
   
EXECUTED AS A DEED by
  /s/ M. Rang
 
   
ING Real Estate Finance (Espana),
  (Signature of attorney)
E.F.C., S.A. (Sociedad Unipersonal)
   
(Spanish branch)
   
acting by its duly appointed
   
attorney in the presence of:
  Name (print): M. Rang
 
   
Witness’s signature:
  /s/ M. van Teijlingen
 
   
 
   
Name (print):
  M. van Teijlingen
 
   

11



--------------------------------------------------------------------------------



 



     
EXECUTED AS A DEED by
  /s/ M.C. Vincentie
 
   
ING Real Estate Finance (Espana),
  (Signature of attorney)
E.F.C., S.A. (Sociedad Unipersonal)
   
(Italian branch)
   
acting by its duly appointed
   
attorney in the presence of:
  Name (print): M.C. Vincentie
 
   
Witness’s signature:
  /s/ M. van Teijlingen
 
   
 
   
Name (print):
  M. van Teijlingen
 
   
 
   
 
   
EXECUTED AS A DEED by
  /s/ M. Rang
 
   
ING Real Estate Finance (Espana),
  (Signature of attorney)
E.F.C., S.A. (Sociedad Unipersonal)
   
(Italian branch)
   
acting by its duly appointed
   
attorney in the presence of:
  Name (print): M. Rang
 
   
Witness’s signature:
  s/ M. van Teijlingen
 
   
 
   
Name (print):
  M. van Teijlingen
 
   
 
   
 
   
EXECUTED AS A DEED by
  /s/ M.C. Vincentie
 
   
ING Real Estate Finance (U.K.) B.V.
  (Signature of attorney)
acting by its duly appointed
   
attorney in the presence of:
  Name (print): M.C. Vincentie
 
   
Witness’s signature:
  /s/ M. van Teijlingen
 
   
 
   
Name (print):
  M. van Teijlingen
 
   
 
   
 
   
EXECUTED AS A DEED by
  /s/ M. Rang
 
   
ING Real Estate Finance (U.K.) B.V.
  (Signature of attorney)
acting by its duly appointed
   
attorney in the presence of:
  Name (print): M. Rang
 
   
Witness’s signature:
  /s/ M. van Teijlingen
 
   
 
   
Name (print):
  M. van Teijlingen
 
   
 
   
 
   
EXECUTED AS A DEED by
  /s/ M.C. Vincentie
 
   
ING Real Estate Finance (France)
  (Signature of attorney)
acting by its duly appointed
   
attorney in the presence of:
  Name (print): M.C. Vincentie
 
   
Witness’s signature:
  /s/ M. van Teijlingen
 
   
 
   
Name (print):
  M. van Teijlingen
 
   

12



--------------------------------------------------------------------------------



 



     
EXECUTED AS A DEED by
  /s/ M. Rang
 
   
ING Real Estate Finance (France)
  (Signature of attorney)
acting by its duly appointed
   
attorney in the presence of:
  Name (print): M. Rang
 
   
Witness’s signature:
  /s/ M. van Teijlingen
 
   
 
   
Name (print):
  M. van Teijlingen
 
   
 
   
 
    ING Bank NV in its capacity as Counterparty under the Hedging Arrangements
 
   
EXECUTED AS A DEED by
  /s/ Dhr J.L.A. Sevat
 
   
ING Bank NV
  (Signature of attorney)
acting by its duly appointed
   
attorney in the presence of:
  Name (print): Dhr J.L.A. Sevat
 
   
Witness’s signature:
   
 
   
 
   
Name (print):
   
 
   
 
   
 
   
EXECUTED AS A DEED by
  /s/ Dhr L. Veldrink
 
   
ING Bank NV
  (Signature of attorney)
acting by its duly appointed
   
attorney in the presence of:
  Name (print): Dhr L. Veldrink
 
   
Witness’s signature:
   
 
   
 
   
Name (print):
   
 
   

13



--------------------------------------------------------------------------------



 



      AMB European Investments LLC in its capacity as the AMB Agent
 
   
EXECUTED AS A DEED by
  /s/ FRANÇOIS RISPE
 
   
AMB European Investments LLC
  (Signature of attorney)
acting by its duly appointed
   
attorney in the presence of:
  Name (print): FRANÇOIS RISPE
 
   
Witness’s signature:
  /s/ Antoine Ollivier
 
   
 
   
Name (print):
  Antoine Ollivier
 
   
 
   
 
    AMB Property L.P. in its capacity as Acquisition Loan Guarantor and
Carve-out Indemnifier
 
   
EXECUTED AS A DEED by
  /s/ FRANÇOIS RISPE
 
   
AMB Property L.P.
  (Signature of attorney)
acting by its duly appointed
   
attorney in the presence of:
  Name (print): FRANÇOIS RISPE
 
   
Witness’s signature:
  /s/ Antoine Ollivier
 
   
 
   
Name (print):
  Antoine Ollivier
 
   
 
   
 
   
The Acceding Parties
   
EXECUTED AS A DEED by
  /s/ FRANÇOIS RISPE
 
   
SCI AMB Givaudan Distribution Center
  (Signature of attorney)
acting by its duly appointed
   
attorney in the presence of:
  Name (print): FRANÇOIS RISPE
 
   
Witness’s signature:
  /s/ Antoine Ollivier
 
   
 
   
Name (print):
  Antoine Ollivier
 
   
 
   
 
   
EXECUTED AS A DEED by
  /s/ FRANÇOIS RISPE
 
   
AMB Hordijk Distribution Center B.V.
  (Signature of attorney)
acting by its duly appointed
   
attorney in the presence of:
  Name (print): FRANÇOIS RISPE
 
   
Witness’s signature:
  /s/ Antoine Ollivier
 
   
 
   
Name (print):
  Antoine Ollivier
 
   

14



--------------------------------------------------------------------------------



 



     
The entities of AMB
   
 
   
 
   
EXECUTED AS A DEED by
  /s/ FRANÇOIS RISPE
 
   
AMB Le Grand Roissy Santal S.A.S.
  Signature of attorney)
acting by its duly appointed
   
attorney in the presence of:
  Name (print): FRANÇOIS RISPE
 
   
Witness’s signature:
  /s/ Antoine Ollivier
 
   
 
   
Name (print):
  Antoine Ollivier
 
   
 
   
 
   
EXECUTED AS A DEED by
  /s/ FRANÇOIS RISPE
 
   
AMB Le Grand Roissy Saturne S.A.S.
  (Signature of attorney)
acting by its duly appointed
   
attorney in the presence of:
  Name (print): FRANÇOIS RISPE
 
   
Witness’s signature:
  /s/ Antoine Ollivier
 
   
 
   
Name (print):
  Antoine Ollivier
 
   
 
   
 
   
EXECUTED AS A DEED by
  /s/ FRANÇOIS RISPE
 
   
AMB Le Grand Roissy Scandy S.A.S.
  (Signature of attorney)
acting by its duly appointed
   
attorney in the presence of:
  Name (print): FRANÇOIS RISPE
 
   
Witness’s signature:
  /s/ Antoine Ollivier
 
   
 
   
Name (print):
  Antoine Ollivier
 
   
 
   
 
   
EXECUTED AS A DEED by
  /s/ FRANÇOIS RISPE
 
   
AMB Le Grand Roissy Scipion S.A.S.
  (Signature of attorney)
acting by its duly appointed
   
attorney in the presence of:
  Name (print): FRANÇOIS RISPE
 
   
Witness’s signature:
  /s/ Antoine Ollivier
 
   
 
   
Name (print):
  Antoine Ollivier
 
   
 
   
 
   
EXECUTED AS A DEED by
  /s/ FRANÇOIS RISPE
 
   
AMB Le Grand Roissy Sepia S.A.S.
  (Signature of attorney)
acting by its duly appointed
   
attorney in the presence of:
  Name (print): FRANÇOIS RISPE
 
   
Witness’s signature:
  /s/ Antoine Ollivier
 
   
 
   
Name (print):
  Antoine Ollivier
 
   

15



--------------------------------------------------------------------------------



 



     
EXECUTED AS A DEED by
  /s/ FRANÇOIS RISPE
 
   
AMB Le Grand Roissy Segur S.A.S.
  (Signature of attorney)
acting by its duly appointed
   
attorney in the presence of:
  Name (print): FRANÇOIS RISPE
 
   
Witness’s signature:
  /s/ Antoine Ollivier
 
   
 
   
Name (print):
  Antoine Ollivier
 
   
 
   
 
   
EXECUTED AS A DEED by
  /s/ FRANÇOIS RISPE
 
   
AMB Le Grand Roissy Seringa S.A.S.
  (Signature of attorney)
acting by its duly appointed
   
attorney in the presence of:
  Name (print): FRANÇOIS RISPE
 
   
Witness’s signature:
  /s/ Antoine Ollivier
 
   
 
   
Name (print):
  Antoine Ollivier
 
   
 
   
 
   
EXECUTED AS A DEED by
  /s/ FRANÇOIS RISPE
 
   
AMB Le Grand Roissy Signac S.A.S.
  (Signature of attorney)
acting by its duly appointed
   
attorney in the presence of:
  Name (print): FRANÇOIS RISPE
 
   
Witness’s signature:
  /s/ Antoine Ollivier
 
   
 
   
Name (print):
  Antoine Ollivier
 
   
 
   
 
   
EXECUTED AS A DEED by
  /s/ FRANÇOIS RISPE
 
   
AMB Le Grand Roissy Sisley S.A.S.
  (Signature of attorney)
acting by its duly appointed
   
attorney in the presence of:
  Name (print): FRANÇOIS RISPE
 
   
Witness’s signature:
  /s/ Antoine Ollivier
 
   
 
   
Name (print):
  Antoine Ollivier
 
   
 
   
 
   
EXECUTED AS A DEED by
  /s/ FRANÇOIS RISPE
 
   
AMB Le Grand Roissy Soliflore S.A.S.
  (Signature of attorney)
acting by its duly appointed
   
attorney in the presence of:
  Name (print): FRANÇOIS RISPE
 
   
Witness’s signature:
  /s/ Antoine Ollivier
 
   
 
   
Name (print):
  Antoine Ollivier
 
   

16



--------------------------------------------------------------------------------



 



     
EXECUTED AS A DEED by
  /s/ FRANÇOIS RISPE
 
   
AMB Le Grand Roissy Sonate S.A.S.
  (Signature of attorney)
acting by its duly appointed
   
attorney in the presence of:
  Name (print): FRANÇOIS RISPE
 
   
Witness’s signature:
  /s/ Antoine Ollivier
 
   
 
   
Name (print):
  Antoine Ollivier
 
   
 
   
 
   
EXECUTED AS A DEED by
  /s/ FRANÇOIS RISPE
 
   
AMB Le Grand Roissy Sorbiers S.A.S.
  (Signature of attorney)
acting by its duly appointed
   
attorney in the presence of:
  Name (print): FRANÇOIS RISPE
 
   
Witness’s signature:
  /s/ Antoine Ollivier
 
   
 
   
Name (print):
  Antoine Ollivier
 
   
 
   
 
   
EXECUTED AS A DEED by
  /s/ FRANÇOIS RISPE
 
   
AMB Le Grand Roissy Storland S.A.S.
  (Signature of attorney)
acting by its duly appointed
   
attorney in the presence of:
  Name (print): FRANÇOIS RISPE
 
   
Witness’s signature:
  /s/ Antoine Ollivier
 
   
 
   
Name (print):
  Antoine Ollivier
 
   
 
   
 
   
EXECUTED AS A DEED by
  /s/ FRANÇOIS RISPE
 
   
AMB Le Grand Roissy Symphonie S.A.S.
  (Signature of attorney)
acting by its duly appointed
   
attorney in the presence of:
  Name (print): FRANÇOIS RISPE
 
   
Witness’s signature:
  /s/ Antoine Ollivier
 
   
 
   
Name (print):
  Antoine Ollivier
 
   
 
   
 
   
EXECUTED AS A DEED by
  /s/ FRANÇOIS RISPE
 
   
AMB Le Grand Roissy Mesnil S.A.S.
  (Signature of attorney)
acting by its duly appointed
attorney in the presence of:
  Name (print): FRANÇOIS RISPE
 
   
Witness’s signature:
  /s/ Antoine Ollivier
 
   
 
   
Name (print):
  Antoine Ollivier
 
   

17



--------------------------------------------------------------------------------



 



     
EXECUTED AS A DEED by
  /s/ FRANÇOIS RISPE
 
   
SCI AMB France Three
  (Signature of attorney)
acting by its duly appointed
   
attorney in the presence of:
  Name (print): FRANÇOIS RISPE
 
   
Witness’s signature:
  /s/ Antoine Ollivier
 
   
 
   
Name (print):
  Antoine Ollivier
 
   
 
   
 
   
EXECUTED AS A DEED by
  /s/ FRANÇOIS RISPE
 
   
SCI AMB France Four
  (Signature of attorney)
acting by its duly appointed
   
attorney in the presence of:
  Name (print): FRANÇOIS RISPE
 
   
Witness’s signature:
  /s/ Antoine Ollivier
 
   
 
   
Name (print):
  Antoine Ollivier
 
   
 
   
 
   
EXECUTED AS A DEED by
  /s/ FRANÇOIS RISPE
 
   
AMB Capronilaan B.V.
  (Signature of attorney)
acting by its duly appointed
   
attorney in the presence of:
  Name (print): FRANÇOIS RISPE
 
   
Witness’s signature:
  /s/ Antoine Ollivier
 
   
 
   
Name (print):
  Antoine Ollivier
 
   
 
   
 
   
EXECUTED AS A DEED by
  /s/ FRANÇOIS RISPE
 
   
AMB Koolhovenlaan 1 B.V.
  (Signature of attorney)
acting by its duly appointed
   
attorney in the presence of:
  Name (print): FRANÇOIS RISPE
 
   
Witness’s signature:
  /s/ Antoine Ollivier
 
   
 
   
Name (print):
  Antoine Ollivier
 
   
 
   
 
   
EXECUTED AS A DEED by
  /s/ FRANÇOIS RISPE
 
   
AMB Koolhovenlaan 2 B.V.
  (Signature of attorney)
acting by its duly appointed
   
attorney in the presence of:
  Name (print): FRANÇOIS RISPE
 
   
Witness’s signature:
  /s/ Antoine Ollivier
 
   
 
   
Name (print):
  Antoine Ollivier
 
   

18



--------------------------------------------------------------------------------



 



     
EXECUTED AS A DEED by
  /s/ FRANÇOIS RISPE
 
   
AMB Port of Rotterdam 2-10 B.V.
  (Signature of attorney)
acting by its duly appointed
   
attorney in the presence of:
  Name (print): FRANÇOIS RISPE
 
   
Witness’s signature:
  /s/ Antoine Ollivier
 
   
 
   
Name (print):
  Antoine Ollivier
 
   
 
   
 
   
EXECUTED AS A DEED by
  /s/ FRANÇOIS RISPE
 
   
AMB BRU Air Cargo Center BVBA
  (Signature of attorney)
acting by its duly appointed
   
attorney in the presence of:
  Name (print): FRANÇOIS RISPE
 
   
Witness’s signature:
  /s/ Antoine Ollivier
 
   
 
   
Name (print):
  Antoine Ollivier
 
   
 
   
 
   
EXECUTED AS A DEED by
  /s/ FRANÇOIS RISPE
 
   
Gebäude 556 Cargo City Süd B.V.
  (Signature of attorney)
acting by its duly appointed
   
attorney in the presence of:
  Name (print): FRANÇOIS RISPE
 
   
Witness’s signature:
  /s/ Antoine Ollivier
 
   
 
   
Name (print):
  Antoine Ollivier
 
   
 
   
 
   
EXECUTED AS A DEED by
  /s/ FRANÇOIS RISPE
 
   
AMB Gebäude 556 Sàrl
  (Signature of attorney)
acting by its duly appointed
   
attorney in the presence of:
  Name (print): FRANÇOIS RISPE
 
   
Witness’s signature:
  /s/ Antoine Ollivier
 
   
 
   
Name (print):
  Antoine Ollivier
 
   
 
   
 
   
EXECUTED AS A DEED by
  /s/ FRANÇOIS RISPE
 
   
Gebäude 556 Cargo City Süd B.V. & Co. K.G.
  (Signature of attorney)
acting by its duly appointed
attorney in the presence of:
  Name (print): FRANÇOIS RISPE
 
   
Witness’s signature:
  /s/ Antoine Ollivier
 
   
 
   
Name (print):
  Antoine Ollivier
 
   

19



--------------------------------------------------------------------------------



 



     
EXECUTED AS A DEED by
  /s/ FRANÇOIS RISPE
 
   
AMB Le Grand Roissy Holding 2 S.à.r.l
  (Signature of attorney)
acting by its duly appointed
   
attorney in the presence of:
  Name (print): FRANÇOIS RISPE
 
   
Witness’s signature:
  /s/ Antoine Ollivier
 
   
 
   
Name (print):
  Antoine Ollivier
 
   
 
   
 
   
EXECUTED AS A DEED by
  /s/ FRANÇOIS RISPE
 
   
SCI AMB France One
  (Signature of attorney)
acting by its duly appointed
   
attorney in the presence of:
  Name (print): FRANÇOIS RISPE
 
   
Witness’s signature:
  /s/ Antoine Ollivier
 
   
 
   
Name (print):
  Antoine Ollivier
 
   
 
   
 
   
EXECUTED AS A DEED by
  /s/ FRANÇOIS RISPE
 
   
SCI AMB France Two
  (Signature of attorney)
acting by its duly appointed
   
attorney in the presence of:
  Name (print): FRANÇOIS RISPE
 
   
Witness’s signature:
  /s/ Antoine Ollivier
 
   
 
   
Name (print):
  Antoine Ollivier
 
   
 
   
 
   
EXECUTED AS A DEED by
  /s/ FRANÇOIS RISPE
 
   
AMB Eemhaven Distribution Center B.V.
  (Signature of attorney)
acting by its duly appointed
attorney in the presence of:
  Name (print): FRANÇOIS RISPE
 
   
Witness’s signature:
  /s/ Antoine Ollivier
 
   
 
   
Name (print):
  Antoine Ollivier
 
   
 
   
 
   
EXECUTED AS A DEED by
  /s/ FRANÇOIS RISPE
 
   
AMB Fokker Logistics Center 1 B.V.
  (Signature of attorney)
acting by its duly appointed
   
attorney in the presence of:
  Name (print): FRANÇOIS RISPE
 
   
Witness’s signature:
  /s/ Antoine Ollivier
 
   
 
   
Name (print):
  Antoine Ollivier
 
   

20